 1                              UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3                                                  ***
 4 UNITED STATES OF AMERICA,                          Case No. 2:14-cr-357-APG-NJK
 5                                     Plaintiff,     ORDER SETTING CONFERENCE
 6                                                    REGARDING FORFEITURE
                    v.
 7 BRIAN WRIGHT,

 8                                   Defendant.
 9

10

11          The parties have filed briefs regarding the forfeiture issue that was remanded by the

12 Ninth Circuit. It is unclear whether I need to conduct a new evidentiary hearing on the issue, or

13 if I may rely on the transcript of the hearing held by Magistrate Judge Ferenbach. Therefore, I

14 will hold a brief conference with the parties to discuss this issue and Mr. Wright’s request to

15 brief the applicability of the recent Supreme Court case of Timbs v Indiana. ECF No. 416. The

16 parties should confer ahead of time about whether each believes a new evidentiary hearing is

17 needed, and should consult with their potential witnesses to be able to schedule the evidentiary

18 hearing if needed.

19
            Therefore, a status conference is scheduled for Friday, March 29, 2019 at 10:00 a.m. in
20
     Courtroom 6C to discuss these issues.
21
            Dated: March 25, 2019.
22

23                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
